       Case: 1:19-cv-02633-SL Doc #: 24 Filed: 04/30/21 1 of 4. PageID #: 482




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 JESSICA M. WEISS,                                )       CASE NO. 1:19-cv-2633
                                                  )
                                                  )
                        PLAINTIFF,                )       JUDGE SARA LIOI
                                                  )
 vs.                                              )       MEMORANDUM OPINION
                                                  )       AND ORDER
 ANDREW W. SAUL, Commissioner of                  )
 Social Security,                                 )
                                                  )
                                                  )
                        DEFENDANT.                )


        Before the Court is the joint stipulation of the parties (Doc. No. 23) for an award to plaintiff

under the Equal Access to Justice Act, 28 U.S.C. § 2412 (“EAJA”), of $4,725.00 in attorney’s

fees. For the reasons set forth herein, the stipulation is approved.

                                        I. BACKGROUND

       On November 11, 2019, plaintiff Jessica M. Weiss filed this action seeking judicial review

of the Commissioner’s denial of her application for Supplemental Security Income (“SSI”). On

February 4, 2021, overruling the Commissioner’s objections to the magistrate judge’s

recommendation, the Court vacated the Commissioner’s denial of SSI and remanded the case for

further consideration. (See Doc. No. 21.)

                                         II. DISCUSSION

       The EAJA requires the government to pay a prevailing plaintiff’s attorney fees and costs

“unless the court finds that the position of the United States was substantially justified or that

special circumstances make an award unjust.” 28 U.S.C. § 2412(d)(1)(A); see Howard v. Barnhart,

376 F.3d 551, 554 (6th Cir. 2004). There is no dispute here that the government’s position was not
       Case: 1:19-cv-02633-SL Doc #: 24 Filed: 04/30/21 2 of 4. PageID #: 483




substantially justified and that plaintiff is the “prevailing party” under the EAJA. See Hammock v.

Comm’r of Soc. Sec., No. 1:12-cv-250, 2015 WL 7292750, at *1 (S.D. Ohio Oct. 26, 2015), report

and recommendation adopted sub nom Hammock v. Acting Comm’r of Soc. Sec., No. 1:12-cv-250,

2015 WL 7276087 (S.D. Ohio Nov. 18, 2015) (“A plaintiff who wins a remand of her social

security appeal in this Court is a ‘prevailing party[.]’”).

        Although the parties have stipulated to the amount of an award, the Court must still

examine it for reasonableness. 28 U.S.C. § 2412(d)(2)(A) (“fees and other expenses” includes,

inter alia, “reasonable attorney fees”). The EAJA provides that the amount of an attorney fee

award shall be based upon prevailing market rates, but shall not exceed $125 per hour, unless the

Court determines that the cost of living or special factors justify a higher fee. 28 U.S.C. §

2412(d)(2)(A)(ii).

        Documentation submitted with the joint motion shows that plaintiff’s counsel performed

27.8 hours of legal services between November 5, 2019 and April 20, 2021, including the typical

legal services of meetings with the client, reviewing the administrative record, reviewing medical

records, telephone calls, briefing, reviewing court orders, and the like. The Court finds both the

amount and the nature of these legal services to be reasonable.

        Plaintiff’s counsel indicates a billing rate of $196.76 per hour, which is an upward

departure from the $125.00 statutory cap set by Congress in March 1996. It is common, although

not required, to adjust the statutory hourly rate to account for cost of living increases since 1996,

the time when that rate was last capped. See Gisbrecht v. Barnhart, 535 U.S. 789, 796 n.4, 122 S.

Ct. 1817, 152 L. Ed. 2d 996 (2002) (“A higher fee may be awarded if ‘the court determines that

an increase in the cost of living . . . justifies a higher fee.”) (quoting 28 U.S.C. § 2412(d)(2)(A)(ii));



                                                    2
       Case: 1:19-cv-02633-SL Doc #: 24 Filed: 04/30/21 3 of 4. PageID #: 484




see also Hutchinson v. Colvin, No. 1:15-cv-1144, 2016 WL 6777804, at *2 (N.D. Ohio Nov. 16,

2016) (examining the appropriateness of a cost of living increase).

       The measure of inflation in this geographic region is the Midwest Urban Consumer Price

Index (“CPI-U”), which is available on the website of the Bureau of Labor Statistics

(http://www.bls.gov). Crenshaw v. Comm’r of Soc. Sec., No. 1:13-cv-1845, 2014 WL 4388154, at

*3 (N.D. Ohio Sept. 5, 2014) (collecting cases). In light of the information available there for the

period of time in which counsel provided services in this case, the Court finds that the $4,725.00

stipulated award is both reasonable and adequately reflective of “the prevailing market rates for

the kind and quality of services furnished[.]” 28 U.S.C. § 2412(d)(2)(A).

       As the parties recognize in their stipulation, any amount paid belongs to plaintiff. As further

recognized in the stipulation, this award will be in full and complete satisfaction of any and all of

plaintiff’s claims for fees, costs, and expenses, and is subject to setoff to satisfy any pre-existing

debt owed by plaintiff to the United States. See Astrue v. Ratliff, 560 U.S. 586, 130 S. Ct. 2521,

177 L. Ed. 2d 91 (2010).

       Defendant is directed to determine whether plaintiff owes any pre-existing debt to the

United States. If plaintiff does not owe a pre-existing debt to the United States, defendant shall

direct that the award of $4,725.00 in attorney’s fees be made payable to plaintiff’s attorney and be

mailed to the attorney’s business address.




                                                  3
      Case: 1:19-cv-02633-SL Doc #: 24 Filed: 04/30/21 4 of 4. PageID #: 485




                                      III. CONCLUSION

       For the reasons set forth herein, the Court grants the parties’ stipulation (Doc. No. 23) for

an award to plaintiff pursuant to 28 U.S.C. § 2412 in the amount of $4,725.00 in attorney’s fees

and this amount shall be paid in accordance with the procedure outlined above.



       IT IS SO ORDERED.

 Dated: April 30, 2021
                                                HONORABLE SARA LIOI
                                                UNITED STATES DISTRICT JUDGE




                                                 4
